Citation Nr: 1700586	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a rating in excess of 20 percent for diabetes mellitus.

In November 2014, the RO increased the rating for diabetes to 40 percent, effective May 26, 2010, the date it recognized as the date of claim for an increased rating.

In April 2015, the Board remanded this matter for further development.

In June 2016, the RO granted service connection for diabetic peripheral neuropathy of the lower extremities, effective June 2, 2016.  The notice letter reports that the Veteran was sent the form for filing a notice of disagreement, if he disagreed with the decision.  The Veteran's representative discussed the proper effective date for the grant of service connection for diabetic peripheral neuropathy in a September 2016 Post-Remand Brief.  A notice of disagreement must be filed on the proper form as of March 24, 2015.  38 C.F.R. § 20.201(a) (2016).  The Veteran has not submitted a notice of disagreement in the required form.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran has diabetes mellitus that is manifested by need for insulin, restricted diet and regulation of activities with compensable and noncompensable manifestations; but does not require once or twice a year hospitalization for hypoglycemic reactions or ketoacidosis, nor have hypoglycemic reactions or ketoacidosis required twice a month visits to a diabetic care provider.  



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 4.7, 4.40, 4.45, 4.59, 4.71a, Code 7913 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's representative points out that the June 2016 VA examiner was not a physician or shown to have particular expertise in endocrinology and argues that the examiner was, therefore, not qualified to render an opinion with regard to the severity of the Veteran's diabetes.  The Veteran's representative has not identified any specific inadequacy or inaccuracy in the examination report.  As discussed below, the criteria for the next higher rating for diabetes largely consist of the history of treatment and whether there additional noncompensable complications.  The Veteran is shown to have noncompensable complications.  Consistent with the other evidence of record, the examination report notes that the Veteran does not have the requisite history of treatment that would warrant the next higher rating.  

There is a presumption that the person selected by VA to conduct an examination is qualified by training, education, or experience in the particular field.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (2011).  Absent any evidence of inaccuracy or inadequacy in the examination report; the Board finds the examination to have been adequate.  All relevant evidence also appears to have been obtained.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

Service connection is established for diabetes, and is evaluated as 40 percent disabling, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran maintains that such disability is more severe than as reflected by the currently assigned rating.

Under the rating code, a 40 percent rating is appropriate when diabetes requires insulin, a restricted diet, and regulation of activities.  

A 60 percent rating is provided for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

The criteria for a 100 percent rating require more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis of hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note (1) to this rating code adds that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board notes that the Veteran has been awarded a separate evaluation for diabetic peripheral neuropathy of the lower extremities, and special monthly compensation for loss of use of a creative organ.  

The criteria for rating diabetes are cumulative, which means that each requirement for a given percentage must be shown, before that rating can be provided.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In May 2010, the Veteran filed a claim for a higher rating for his diabetes.  The Veteran reported that he needs insulin to control his diabetes and that his activities and diet require regulation.  See May 2010 Veteran's Statement; November 2010 Veteran's Statement; July 2011 Veteran's Statement; October 2011 Veteran's Statement; November 2011 Substantive Appeal; August 2015 Veteran's Statement.  The Veteran has not reported that he experiences episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

A May 2010 letter from the Veteran's private physician indicates that the Veteran was using insulin for treatment of diabetes.

During the August 2010 VA examination, the Veteran reported use of insulin and intermittent dizziness and fatigue.  He also reported progressive loss of vision, intermittent twitching sensation of the bilateral feet, and erectile dysfunction.  The Veteran's eye examination produced normal results.  The examiner noted the Veteran's lower extremities were absent hair, but otherwise normal with normal sensory examination.  The examiner also noted plaque-like lesions over the Veteran's tibia.  The examiner noted erectile dysfunction related to the diabetes.  The Veteran was instructed to follow a restricted diet due to his diabetes, but the VA examiner opined that the Veteran was not restricted in his ability to perform strenuous activities.  The Veteran reported no episodes of hypoglycemic reactions or ketoacidosis, and there was no history of diabetes-related hospitalization.  The VA examiner opined that the Veteran's diabetes did not cause any functional limitations.  The Veteran reported that he worked as a security guard, but retired in 2002 due to age and duration of work.

In a November 2011 letter, the Veteran's private physician reports that the Veteran's activities were restricted to walking short distances and stretching exercises due to diabetes.

During the June 2016 VA peripheral neuropathy examination, the examiner diagnosed diabetic peripheral neuropathy of the lower extremities.  The Veteran reported pain, tingling, burning, numbness, and foot problems associated with this disability (The Veteran has been awarded a separate evaluation for diabetic peripheral neuropathy of the lower extremities).

During the June 2016 VA male reproductive systems examination, the examiner noted the Veteran's erectile dysfunction and hypogonadism.  The examiner found no renal or voiding dysfunction, but the Veteran reported fatigue related to hypogonadism and receives testosterone treatment (The Board notes that the Veteran has been awarded special monthly compensation for loss of use of a creative organ as a result of his erectile dysfunction).

During the June 2016 VA diabetes examination, the examiner noted that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  The examiner reported that the Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemia, and that there were no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the prior year.  The VA examiner opined that the Veteran's diabetes impacts his ability to work in that the Veteran has to monitor his blood sugars and perform carbohydrate counting to adjust his insulin with meals.

The Veteran's treatment records are in accord with the VA examiners' reports regarding the lack of hospitalization or twice a month visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  Records show that that the Veteran visited his internist four times within a two month period in 2016, however, the records show an assessment of diabetes without complication and do not mention episodes of ketoacidosis or hypoglycemic reactions.  See April 2016 to June 2016 Private Treatment Records.  

The criteria for a rating higher than 40 percent have not been met because the Veteran has not been hospitalized for diabetes nor has the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring twice a month visits to a diabetic care provider.  The criteria for a rating higher than 40 percent have not been met for any portion of the period on appeal.  38 C.F.R. § 4.119, Code 7913.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected diabetes; however, the Board finds that staged ratings for such disability are not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes with the established criteria found in the rating schedule.  While the Veteran has described insulin injections, regulation of diet, and regulation of activities, the Board finds that the Veteran's restrictions are fully addressed by the rating criteria under which such disability is rated.  While the Veteran has also reported fatigue and leg and foot problems, the Veteran's VA examinations and private treatment records show that such symptomatology is related to the Veteran's hypogonadism and separately-evaluated peripheral neuropathy of the lower extremities.  See July 2011 Veteran's Statement; August 2015 Veteran's Statement; see also Veteran's Private Urology Treatment Records; June 2016 VA Male Reproductive Systems and Peripheral Neuropathy Examination Reports.  While the Veteran has reported lightheadedness, the Veteran's physician attributed this symptom to mild vertigo.  See May 2016 Private Treatment Record.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.  See Thun. 

The matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported that he is unemployable as a result of his service connected disabilities and there is no other evidence of unemployability.  The question of entitlement to TDIU is not raised, because there is no evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a higher rating for his service-connected diabetes.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to a rating in excess of 40 percent for type II diabetes mellitus is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


